                       Case 1:20-cv-03668-GHW Document 24-6 Filed 07/28/20 Page 1 of 2
                                                                                                                       New York State
                                                                                                                   Department of State
                                                                                                         DIVISION OF CORPORATIONS,
                                                                                                                STATE RECORDS AND
                                                                                                         UNIFORM COMMERCIAL CODE
                                                                                                                     One Commerce Plaza
                                                                                                                      99 Washington Ave.
                                                                                                                    Albany, NY 12231-0001
                                                                                                                          www.dos.ny.gov

                                           ARTICLES OF DISSOLUTION
                                                     OF

       NEFERTITI RISK CAPITAL MANAGEMENT, LLC
                                                (Insert name of Domestic Limited Liability Company)
                                        Under Section 705 of the Limited Liability Company Law

       FIRST: The name of the limited liability company is:
       NEFERTITI RISK CAPITAL MANAGEMENT, LLC                                                                                         .
       If the name of the limited liability company has been changed, the name under which it was
       organized is:                                                                                                              .

       SECOND: The date of filing of the articles of organization is: DECEMBER 15, 2015                                           .

       THIRD: The event giving rise to the filing of the articles of dissolution is:
                     (Check appropriate statement)


              The vote or written consent of a majority in interest of the members of the limited liability
              company.

              There are no members of the limited liability company.

              Pursuant to the dissolution date set forth in the articles of organization or operating agreement
              of the limited liability company.

        ■     The following event, as specified in the operating agreement:
              Fraud, Theft, Vision 20-CV-3873, 20-CV-3871, 20-CV-3668 - Destruction of Capital                                .
              The entry of a decree of judicial dissolution.



       X                                                                       Capacity of Signer (Check appropriate box):
       (Signature)
                                                                                    Member
       Samantha Siva Kumaran
       (Type or print name)                                                         Manager

                                                                                ■   Authorized Person




DOS-1366-f (Rev. 03/17)                                                                                                     Page 1 of 2
                        Case 1:20-cv-03668-GHW Document 24-6 Filed 07/28/20 Page 2 of 2
                                               ARTICLES OF DISSOLUTION
                                                         OF

       NEFERTITI RISK CAPITAL MANAGEMENT, LLC
                                                    (Insert name of Domestic Limited Liability Company)
                                              Under Section 705 of the Limited Liability Company Law


            Filer’s Name and Mailing Address:
                   Samantha Siva Kumaran
                  Name:
                   Nefertiti Risk Capital Management, LLC
                  Company, if Applicable:
                   119 West 72nd Street #204
                  Mailing Address:
                   New York, NY 10023
                  City, State and Zip Code:



       NOTES:
       1. The name of the limited liability company and the date of filing of the articles of organization must exactly match the
          records of the Department of State. This information should be verified on the Department of State’s website at
          www.dos.ny.gov.
       2. This form was prepared by the New York State Department of State for filing articles of dissolution for a domestic limited
          liability company. It does not contain all optional provisions under the law. You are not required to use this form. You
          may draft your own form or use forms available at legal supply stores.
       3. The Department of State recommends that legal documents be prepared under the guidance of an attorney.
       4. The certificate must be submitted with a $60 filing fee made payable to the Department of State.

       (For office use only.)




DOS-1366-f (Rev. 03/17)                                                                                                          Page 2 of 2
